             Case 2:18-cr-00144-JAD-EJY Document 277 Filed 01/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


United States of America,
                                                     JUDGMENT
                         Plaintiff,
       v.                                            Case Number: 2:18-cr-00144-JAD-EJY
Phillip Shiel,                                          5HODWHGFDVH
                                                                       2:20-cv-01354-JAD


                         Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
       that Phillip Shiel's motion to vacate his § 924(c) conviction under § 2255 is denied.
       A certificate of appealability is denied.




       1/22/2021
       ____________________                                    DEBRA K. KEMPI
       Date                                                   Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
